ON APPLICATION FOR REHEARING.
SOMERVILLE, J,—
(5) It is now urged in behalf of the appellee that the dedication of land as a public road is not complete without acceptance on the part of the public by and through *517its municipal officers; in short, that acceptance is not sufficiently shown by mere long continued user. The cases which are supposed to support this contention are: McDade v. State, 95 Ala. 28, 11 South. 375; Harper v. State, 109 Ala. 66, 19 South. 901; Lewman v. Andrews, 129 Ala. 170, 29 South. 692, and Cross v. State, 147 Ala. 125, 41 South. 875.
In McDade v. State, swpra, there is quoted without comment the definition of a “public highway,” as stated in Kennedy v. Williams, 87 N. C. 6: “A public highway is one under the control of and kept up by the public, and must either be established in a regular proceeding for that purpose, or generally used by the public for twenty years, or dedicated by the owner of the soil and accepted by the proper.authorities.”
There was no evidence of express dedication of the soil by the owner, and it was used as a “turnout” from the regular highway only on isolated occasions. The decision in no way involved the question of acceptance of a dedication by the public, nor does the opinion so treat it.
In Harper v. State, supra, the same definition is quoted from the same case, but the opinion declares that: A dedication “must be completed by the acceptance of the public, which may be manifested from any public use, or by some corporate act, or acts of public officers, recognizing and adopting the highway as public.” (Italics supplied.)
In Lewman v. Andrews, supra, the same definition is again quoted, citing the McDade and Harper Cases. Again there was no question of dedication or acceptance, and the court remarks that: “The question, when a highway not established by law, or dedicated by the owner to public uses, becomes a public way when generally used by the public for that purpose for 20 years, is well settled by the decisions of this and other courts” — citing Harper v. State, supra; Forney v. Calhoun County, 84 Ala. 215, 4 South. 153; Steele v. Sullivan, 70 Ala. 589; and Hoole v. Atty. Gen., 22 Ala. 190. (Italics supplied.)
In Cross v. State, supra, the decision turned upon a construction of the federal statute (section 2477, Rev. St. U. S. [Comp. St. 1913, § 4919]), granting a right of way over public lands for the “construction of highways,” which was held to mean construction by authority of the laws of the state or territory in which the lands are situated. There was no question there of either dedication or acceptance. .
*518If the language quoted from the North Carolina cases was intended to limit the proof of acceptance of an express dedication by requiring direct evidence of some affirmative action by a municipal board or officer having authority, it is opposed to substantially all of the American cases, including our own. That it has never been cited to such a conclusion by this court is perfectly clear.
On the contrary, that acceptance of an express dedication may be sufficiently shown by a long public use merely has been settled beyond further controversy.—Steele v. Sullivan, 70 Ala. 589, 594; Forney v. Calhoun County, 84 Ala. 215, 4 South. 153; Moore v. Johnston, 87 Ala. 220, 6 South. 50; Harper v. State, 109 Ala. 66, 69, 19 South. 901; Stewart v. Conley, 122 Ala. 179, 186, 187, 27 South. 303; Moragne v. City of Gadsden, 170 Ala. 126, 54 South. 518. And so nearly all the authorities hold.—9 Am. & Eng. Enc. Law, 43; 13 Cyc. 465, Riley v. Buchanan, 116 Ky. 625, 76 S. W. 527, 63 L. R. A. 642, 3 Ann. Cas. 788, and note, 792; So. Pac. Ry. Co. v. Feris, 18 L. R. A. 510, note; Benton v. City of St. Louis, 217 Mo. 687, 118 S. W. 418, 129 Am. St. Rep. 561, and notes, 567, 609. In the Cyc. text last cited it is tersely and correctly said that: “An offer of dedication, to bind the dedicator, need not be accepted by the city or county or other public authorities, but may be accepted by the general public; to deny this would be to deny the whole doctrine of dedication.”
See, also, Carter v. Walker, 186 Ala. 140, 144, 6 South. 170.
As to whether or not such an acceptance will render the mu nicipal body liable for the care and maintenance of the highway, it will appear from the texts and notes above cited that the authorities are much divided. But with that question we are not now concerned.
Rehearing denied.